                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                      :
MICHAEL OSEI
                                      :

       v.                             :   Civil Action No. DKC 15-2502

                                      :
UNIVERSITY OF MARYLAND
UNIVERSITY COLLEGE, et al.            :

                              MEMORANDUM OPINION

       Michael Osei (“Plaintiff”) filed a motion to stay order in

this civil rights action on February 2, 2019.         (ECF No. 86).    The

issues have been briefed, and the court now rules, no hearing being

deemed necessary.       Local Rule 105.6.    For the following reasons,

Plaintiff’s motion will be denied.

I.     Background

       A complete recitation of the factual background can be found

in the court’s prior memorandum granting the motion to dismiss

filed by Defendants University of Maryland University College

(“UMUC”), the Office of Financial Aid at UMUC (the “Financial Aid

Office”), Javier Miyares, Julie Lindenmeier, Clairbourne Patty,

Terrence Cooper, and Lynette O’Leary (collectively, “Defendants”)

and denying other motions filed by Plaintiff.         (ECF No. 37).    In

that   opinion   and    its   accompanying   order,   the   court   granted

Defendants’ motion under Rule 12(b)(6) of the Federal Rules of

Civil Procedure because Plaintiff’s complaint failed to state a
claim upon which relief could be granted. Id. Plaintiff requested

leave to amend his complaint within a standard of review paragraph

in his opposition to Defendants’ motion to dismiss, which the court

did not consider.      (See ECF No. 30-1, at 13).           On appeal, the

United States Court of Appeals for the Fourth Circuit remanded

this case for the court to consider whether Plaintiff Michael Osei

should be granted leave to amend his complaint.           (ECF No. 50).

     Plaintiff filed a supplement to his motion for leave to amend

on March 26, 2018, requesting an additional sixty days to retain

an attorney who could assist him in preparing and filing the

proposed amended complaint.        (ECF No. 61).      Because Plaintiff did

not file a proposed amended complaint, the court denied Plaintiff’s

motion for leave to amend without prejudice and provided him

“thirty   days   to   file   a   proposed   amended    complaint   with   the

opportunity to request an extension of time if Plaintiff provides

the Court with specific information about what efforts he has made

to retain an attorney and what factual allegations he wishes to

add with regard to what causes of action.”            (ECF No. 66, at 9).

     Instead of filing a proposed amended complaint or detailing

his efforts to retain an attorney, Plaintiff filed an interlocutory

appeal (ECF No. 68) and a motion for extension of time to file a

proposed amended complaint and to stay proceedings in this court


                                      2
pending his appeal on June 12, 2018 (ECF No. 69).            Similar to the

supplement to his March 26, 2018 motion for leave to amend, the

motion stated that Plaintiff was in the process of securing an

attorney and requested additional time to file the motion for leave

to amend and the proposed amended complaint.              The United States

Court of Appeals for the Fourth Circuit dismissed Plaintiff’s

interlocutory appeal on August 31, 2018, conveying jurisdiction

back to this court regarding whether Plaintiff Michael Osei should

be granted leave to amend his complaint.1           In a January 7, 2019

memorandum opinion and order, the court granted Plaintiff “an

additional final period of 30 days to file a proposed amended

complaint.”      (ECF Nos. 84 & 85).

II.   Analysis

      Plaintiff’s motion to stay order requests a stay “until all

matters    regarding    Plaintiff’s    appellate    remanded    prejudgment

motion for leave to amend the complaint are fully addressed either

by this [c]ourt or by the [a]ppellate [c]ourt.”             (ECF No. 86, at

8).   Plaintiff’s motion further asserts that a stay of the court’s

January 7, 2019 order is appropriate because the court must

“perform   its    judicial   duty   and   address   all    ignored   [l]egal


      1Specifically, the Fourth Circuit granted Plaintiff’s motion
voluntarily to dismiss his interlocutory appeal pursuant to
Federal Rule of Appellate Procedure 42(b). (ECF No. 82).
                                 3
[a]rguments in Plaintiff’s prior motions and [b]riefs in ECF No[s].

77   .       .    .   [and]   80.”    (Id.,   at   9).     Defendants   argue   that

“Plaintiff’s request for leave to amend his complaint should be

denied” because he failed to comply with the court’s January 7,

2019 order.            (ECF No. 87, at 2-3).

         A       district     court   possesses    broad    discretion    to    stay

proceedings as part of its power “to control the disposition of

the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.”                   Landis v. N. Am. Co.,

299 U.S. 248, 254 (1936).              Plaintiff is entitled to a stay if he

demonstrates that a pressing need exists, id. at 255, and “that

that need outweighs any possible harm to the interests of the non-

moving party.”           Mike’s Train House, Inc. v. Broadway Ltd. Imports,

LLC, No. JKB-09-2657, 2011 WL 836673, at *1 (D.Md. Mar. 3, 2011)

(citing In re Sacramento Mun. Util. Dist., 395 F.App’x 684, 687-

88 (Fed.Cir. 2010)).

         Plaintiff has failed to demonstrate a pressing need for a

stay.            Plaintiff argues that the court must stay his case to

address the legal arguments in his response to Defendant’s motion

to dismiss.             (See ECF No. 30-1).         However, the court already

addressed the arguments advanced in Plaintiff’s opposition to

Defendant’s motion to dismiss (ECF Nos. 37 & 38), and on appeal


                                              4
the Fourth Circuit issued only a limited remand “to allow the court

to decide whether leave to amend should be granted.”               (ECF No. 50,

at 3).

       As previously discussed in the court’s May 8, 2018 and January

7, 2019 memorandum opinions, “Local Rule 103.6 of the District

Court of Maryland requires that a party requesting leave to amend

provide a copy of the proposed amendment to the court.”                   Francis

v. Giacomelli, 588 F.3d 186, 197 (4th Cir. 2009).              Local Rule 103.6

states: “Whenever a party files a motion requesting leave to file

an amended pleading, the original of the proposed amended pleading

shall    accompany    the   motion.”        “By   violating    this    Rule,   the

plaintiff[] fail[s] to provide the district court with a means by

which to determine whether the amendment would cure the defects in

the initial complaint.”          Francis, 588 F.3d at 197.            Over a year

has elapsed since Plaintiff’s original request for sixty days to

retain counsel to file a proposed amended complaint.                     (ECF No.

61).     On two occasions, the court directed Plaintiff to file a

proposed amended complaint and provided him with extensions of

time to do so.      (ECF Nos. 66 & 84).      Nevertheless, Plaintiff failed

to comply with Local Rule 103.6 and continues flagrantly to ignore

the    court’s    orders    by   refusing    to   file   a    proposed    amended

complaint.       “‘Where . . . the plaintiff fails to formally move to


                                       5
amend and fails to provide the district court with any proposed

amended complaint . . . the district court does not abuse its

discretion’ in declining to grant a motion to amend the complaint.”

Bock v. Florists’ Transworld Delivery Inc., No. CIV. WDQ-12-3702,

2013 WL 5276551, at *7 (D.Md. Sept. 16, 2013) (quoting Estrella v.

Wells Fargo Bank, N.A., 497 Fed.App’x 361, 362 (4th Cir. 2012)).

     Plaintiff appears to defend his decision not to file a

proposed amended complaint by asserting that, because his August

3, 2018 reply indicated that he intends to bring another defamation

& false light cause of action against defendants (ECF No. 75, at

12), he has fulfilled the requirements of Local Rule 103.6 (ECF

No. 88, at 9).    However, as stated in the court’s January 7, 2019

memorandum     opinion,   Plaintiff’s   discussion      of   proposed   new

allegations in his reply is not a substitute for compliance with

Local Rule 103.6.     See Davidson v. Sarnova, Inc., No. CV JKB-17-

1067, 2017 WL 5564654, at *6 (D.Md. Nov. 20, 2017) (finding that

Plaintiff must “file a proper motion to amend her complaint that

is accompanied by the original of the proposed amended pleading”

even though “Plaintiff included her proposed new allegations in

her current motion”).      Thus, given the Fourth Circuit’s limited

remand   and   Plaintiff’s   refusal    to   file   a   proposed   amended

complaint, Plaintiff’s argument that the court must address the


                                   6
legal arguments in his reply to Defendant’s motion to dismiss does

not demonstrate a pressing need for a stay.

       Plaintiff’s additional argument that the court must stay his

case to address the legal arguments in his supplement to reply to

his motion for extension of time (ECF No. 77) and motion to strike

defendants’ responses to his motion for extension of time and for

reconsideration (ECF No. 80) is also without merit.                   The arguments

advanced in Plaintiff’s supplement and motion to strike were deemed

moot   due   to    Plaintiff’s      refusal    to   file    a   proposed   amended

complaint.    (See ECF Nos. 84 & 85).          Thus, the motions were already

resolved and require no further disposition.

       Plaintiff’s motion for leave to amend was denied without

prejudice on May 8, 2018.          (See ECF No. 66).       Despite an additional

opportunity and ample time to do so, Plaintiff has not complied

with the amendment requirements of Local Rule 103.6.                            Thus,

Plaintiff’s       motion   for    leave   to   amend   will      be    denied    with

prejudice.

       For the foregoing reasons, Plaintiff’s motion to stay order

will be denied and Plaintiff’s motion for leave to amend will be

denied with prejudice.           A separate order will follow.


                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge
                                          7
